Exhibit 10.1

 

FARMLAND PARTNERS INC.

SECOND AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

Farmland Partners Inc., a Maryland corporation (the “Company”), hereby grants
shares of its common stock, $0.01 par value per share (“Common Stock”), to the
Grantee named below, subject to the vesting and other conditions set forth
below.  Additional terms and conditions of the grant are set forth in this cover
sheet and in the attachment (collectively, the “Agreement”) and in the Company’s
Second Amended and Restated 2014 Equity Incentive Plan (as amended from time to
time, the “Plan”). Capitalized terms used but not defined herein shall have the
meanings given them in the Plan.

 

Name of Grantee:

 

Number of Restricted Shares of Common Stock (“Shares”):

 

Grant Date:

 

Vesting Schedule:

 

By your signature below, you agree to all of the terms and conditions described
herein, in the attached Agreement and in the Plan, a copy of which is also
attached.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this cover sheet or
Agreement should appear to be inconsistent.

 

 

Grantee:

 

 

Date:

 

 

(Signature)

 

 

 

 

 

 

 

 

Company:

 

 

Date:

 

 

(Signature)

 

 

 

 

 

 

Title:

 

 

 

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

FARMLAND PARTNERS INC.

AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

Restricted Stock

 

This Agreement evidences an award of Shares in the number set forth on the cover
sheet
and subject to the vesting and other conditions set forth herein, in the Plan and on the
cover sheet (the “Restricted Stock”).

 

 

 

Transfer of Unvested Restricted Stock

 

Unvested Restricted Stock may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered, whether by operation of law or otherwise,
nor may the Restricted Stock be made subject to execution, attachment or similar
process. If you attempt to do any of these things, the Restricted Stock will
immediately become forfeited.

 

 

 

Issuance and Vesting

 

The Company will issue your Restricted Stock in the name set forth on the cover
sheet.

 

 

 

 

 

Your rights under this Restricted Stock grant and this Agreement shall vest in
accordance with the vesting schedule set forth on the cover sheet so long as you
continue in Service on the vesting dates set forth on the cover sheet.

 

 

 

 

 

Notwithstanding your vesting schedule, the Restricted Stock will become 100%
vested upon your termination of Service due to your death or Disability.

 

 

 

Change in Control

 

Notwithstanding the vesting schedule set forth above, upon the consummation of a
Change in Control, the Restricted Stock will become 100% vested.

 

 

 

 

 

“Involuntary Termination” means termination of your Service by reason of
(i) your involuntary dismissal by the Company or its successor for reasons other
than Cause or (ii) your voluntary resignation for Good Reason.

 

 

 

Evidence of Issuance

 

The issuance of the Shares under the grant of Restricted Stock evidenced by this
Agreement shall be evidenced in such a manner as the Company, in its discretion,
deems appropriate, including, without limitation, book-entry, direct
registration or issuance of one or more share certificates, with any unvested
Restricted Stock bearing the appropriate restrictions imposed by this Agreement.
As your interest in the Restricted Stock vests, the recordation of the number of
Restricted Stock attributable to you will be appropriately modified if
necessary.

 

 

 

Forfeiture of Unvested Restricted Stock

 

Unless the termination of your Service triggers accelerated vesting of your
Restricted Stock or other treatment pursuant to the terms of this Agreement, the
Plan, or in an employment or any other written agreement between the Company or
any Affiliate and you, you will automatically forfeit to the Company all of the
unvested Restricted Stock in the event

 

2

--------------------------------------------------------------------------------


 

 

 

you are no longer providing Service.

 

 

 

Leaves of Absence

 

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.

 

 

 

 

 

Your employer may determine, in its discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan. Notwithstanding the foregoing, the
Company may determine, in its discretion, that a leave counts for this purpose
even if your employer does not agree.

 

 

 

Withholding Taxes

 

You agree as a condition of this grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting or receipt of the Restricted Stock. In the event that the Company
or any Affiliate determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting or receipt of Shares
arising from this grant, the Company or any Affiliate shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you from the Company or any Affiliate (including withholding the delivery of
vested Shares otherwise deliverable under this Agreement).

 

 

 

Retention Rights

 

This Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company or any Affiliate in any capacity. Unless otherwise
specified in an employment or other written agreement between the Company or any
Affiliate and you, the Company or any Affiliate reserves the right to terminate
your Service at any time and for any reason.

 

 

 

Stockholder Rights

 

You will be entitled to receive all dividends or other distributions made on
outstanding Shares. No adjustments are made for dividends or other rights if the
applicable record date occurs before an appropriate book entry is made (or your
certificate is issued), except as described in the Plan.

 

 

 

 

 

Your grant shall be subject to the terms of any applicable agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

 

 

 

Legends

 

If and to the extent that the Shares are represented by certificates rather than
book entry, all certificates representing the Shares issued under this grant
shall, where applicable, have endorsed thereon the following legends:

 

 

 

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING,
FORFEITURE AND OTHER RESTRICTIONS ON TRANSFER AND OPTIONS TO PURCHASE

 

3

--------------------------------------------------------------------------------


 

 

 

SUCH SHARES SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

 

 

 

 

 

To the extent the Shares are represented by a book entry, such book entry will
contain an appropriate legend or restriction similar to the foregoing.

 

 

 

Clawback

 

If the Company adopts a “clawback” or recoupment policy, this Award will be
subject to repayment to the Company to the extent so provided under the terms of
such policy.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference.

 

 

 

 

 

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

 

 

 

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant. Any prior agreements, commitments or
negotiations concerning this grant are superseded; except that any, as it
relates to any award under this Agreement, any written employment, consulting,
confidentiality, non-competition, non-solicitation and/or severance agreement
between you and the Company or any Affiliate, in each case, as in effect as of
the date hereof, shall supersede this Agreement with respect to its subject
matter.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information, payroll information and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Plan.

 

 

 

 

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data.

 

 

 

Code Section 409A

 

It is intended that this Award comply with Code Section 409A or an exemption to
Code Section 409A. To the extent that the Company determines that you would be
subject to the additional 20% tax imposed on certain non-qualified deferred
compensation plans pursuant to Code

 

4

--------------------------------------------------------------------------------


 

 

 

Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional tax. The nature of any such amendment shall be determined by the
Company. For purposes of this Award, a termination of Service only occurs upon
an event that would be a Separation from Service within the meaning of Code
Section 409A.

 

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 

5

--------------------------------------------------------------------------------